20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                Declaration of Jason Ferguson Pg 1 of 107                Page 1


                                 Exhibit C




                                                                          Page 1
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                Declaration of Jason Ferguson Pg 2 of 107                Page 2




                                                                  "A"




                                                                             "B"




                                                                          Page 2
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -

                                                FERGUSON Ex. "A"
                Declaration of Jason Ferguson Pg 3 of 107                Page 3




                                                                      Return




                                                                               Page 3
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                Declaration of Jason Ferguson Pg 4 of 107                Page 4




                                                                          Page 4
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                Declaration of Jason Ferguson Pg 5 of 107                Page 5




                                                                          Page 5
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                Declaration of Jason Ferguson Pg 6 of 107                Page 6




                                                                          Page 6
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                Declaration of Jason Ferguson Pg 7 of 107                Page 7




                                                                          Page 7
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                Declaration of Jason Ferguson Pg 8 of 107                Page 8




                                                                          Page 8
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                Declaration of Jason Ferguson Pg 9 of 107                Page 9




                                                                          Page 9
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 10 of 107               Page 10




                                                                         Page 10
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 11 of 107               Page 11




                                                                         Page 11
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 12 of 107               Page 12




                                                                         Page 12
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 13 of 107               Page 13




                                                                         Page 13
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 14 of 107               Page 14




                                                                         Page 14
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 15 of 107               Page 15




                                                                         Page 15
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 16 of 107               Page 16




                                                                         Page 16
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 17 of 107               Page 17




                                                                         Page 17
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 18 of 107               Page 18




                                                                         Page 18
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 19 of 107               Page 19




                                                                         Page 19
  20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                 Declaration of Jason Ferguson Pg 20 of 107               Page 20




                      DATE :_---=-D-=-e..;;c_ce"---m"'""'b'-"-e""-r=-11~,-=2'-"-0.;;o...::l9_ _ __

Austin Viie, LLC.                                                  CERTIFIED MAIL
P 0 Box 26538                                                      RETURN RECEIPT REQUESTED
Austin, Texas 78755-0538                                           7018 0680 0001 4391 6945

       Re:     Koetter Fire Protection of Austin, LLC. (Subcontractor)
               Panache Development & Constrnction, Inc. (Original Contractor)
               Austin Viie, LLC. (Lessee)
               Project location: 3443 Ed Bluestein Blvd. Building V Austin, Texas 78721
               Known as: Austin Viie - Work Well Win F2 (183179)

Gentlemen:

        Koetter Fire Protection of Austin, LLC. , has furnished materials and labor to the above-
named original contractor pertaining to the constrnction project described above. We understand
that 3443 Zen Garden Limited Partnership. is the owner of the land and perhaps some of the
improvements and that Austin Viie, LLC. is the owner of a leasehold estate and some or all of
the improvements at the described location. We further understand that the above-designated
original contractor is the original contractor. Please advise immediately if any of these
assumptions is incorrect.

       The principal amount of the account with the original contractor is seven thousand, one
hundred four and 54/100 Dollars($ 7,104.54 ).

        If this claim remains unpaid, you may be personally liable and your property (the
tenant's leasehold estate only) may be subjected to a lien unless you withhold payment from the
above-mentioned original contractor for the payment of the claim or unless the claim is
otherwise paid or settled.

       Enclosed you will find a copy of the invoice(s).

        The materials and labor consist of 10% retainage in completion of the fire sprinkler 2nd
floor installation .

        Demand for payment is hereby made pursuant to Section 53.083 of the Property Code of
the State of Texas. Our claim, or a part thereof, against Panache Development & Constrnction,
Inc. is past due according to terms.

         The purpose of this letter is to comply with the mechanics' and materialmen's lien
statutes.


                                                                     Sincerely,


Enclosures



                                                                                                     co   Page 20
  20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                 Declaration of Jason Ferguson Pg 21 of 107               Page 21




cc: Panache Development & Constrnction, Inc.   CERTIFIED MAIL
    P 0 Box 26539                              RETURN RECEIPT REQUESTED
    Austin, Texas 78755                        7018 0680 0001 4391 6952
cc: 3443 Zen Garden Limited Partnership        CERTIFIED MAIL
    3443 Ed Bluestein Blvd.                    RETURN RECEIPT REQUESTED
    Austin, Texas 78721-2902
                                               7018 0680 0001 4391 6969




                                                                 co        Page 21
 '   .-
                     20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                                       ;;/
                                    Declaration of Jason Ferguson Pg 22 of 107               Page 22
                                                                                                                                            lTl'\lul ~8
                                        i
                                                   j
                                        OF AUSTIN, LL.C
              ~7.illl:mrn •Ii Ml         mCl1i11!i :1°Ri iliil ffil ;i ;{ ~li d§{3i dMlBa
                                             0

           16069 CENTRAL COMMERCE DRIVE PFLUGERVILLE, TEXAS 78660-2005
                          (512) 25·1-7888 FAX (512) 251-7848                                                                     DATE              INVOICE#
                          ENGINEERED SYSTEMS •FIRE Sl/PPRESSION SYSTEMS
                             FIREAl.ARM SYSTEMS• FIRE EXTINGUISHERS
                                                                                                                                 07/17/19          271484
                                FIRE SPRINKLER SYSTEMS •SECURITY
                                             AFFILIATES IN
                      DALLAS* HOUSTON* LONGVIEW* SAN ANTONIO
                              LUBBOCK* CORPUS CHRISTI

          BILL TO:                                                                                                   REM!TTO:.
                                                                                            KOETTER FlRE PROTECTION OF .AUSTIN, LLC.
              Panache Development & Construction, Inc.
                                                                                                i 6069 CENTRAL COMMERCE DRIVE
              P.O. Box 26539
                                                                                                PFLUGERVILLE, TEXAS 78660-2005
              Austin, TX 78755




                                                                           P.O. NUMBER             - TERMS              '   ..
                                                                                                                                           -OUR ORDER NO.
                                                                      I/
                                                                                                                                                                    '
71tattlt~l                 <l!Ve d/-ppiedah <j}oui !Buiineii               WWWF2                   Due on Receipt                           183179
                                                                                                                                                                    "\
QUANTITY                                           DESCRIPTION                                        -_               'RATE                      AMOUNT
                                                                                                                                                                    '


                      PROJECT:
                      Eightfold - Work Well Win F2
                      3443 Ed Bluestien Blvd.
                      Austin, Texas 78721
                      Adam Zarafshani I Troy Fellows
                      Fire Sprinkler 2nd Floor Installation
          1           Retainage - Labor (10%)                                                                                     2968.20             2968.20
                      Invoices 267088, 268708, 269171 and 270563
          1           Retainage - Material (10%)                                                                                  3821.10             3821.10
                      Invoices 267459 and 268708
                                                                                                                     Invoice subtotal                 6789.30




                                                                                                                                 Sales tax                 315.24




                                                                                                           ,·.·.·-                   ...
                        WE APPRECIATE YOUR BUSINESS!
                                                                                                            :~·,.;:rp.r~t                   ·-       7104.54
                                                                                                                                                                         '
                                     THIS INVOICE PAYABLE IN UNITED STATES CURRENCY.
                                                                                                                                                 Page 22
                                                 ORIGINAL INVOICE
  20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                 Declaration of Jason Ferguson Pg 23 of 107               Page 23




                      DATE: _ _D_e_ce_m_b_er_ll~,_2_01_9_ _ __


Austin Viie, LLC                                   CERTIFIED MAIL
P 0 Box 26538                                      RETURN RECEIPT REQUESTED
Austin, Texas 78755-0538                             7018 0680 0001 4391 6976

       Re:     Koetter Fire Protection of Austin, LLC. (Subcontractor)
               Panache Development & Construction, Inc. (Original Contractor)
               Austin Viie, LLC. (Lessee)
               Project location: 3443 Ed Bluestein Blvd. Austin, Texas 78721
               Known as: Eightfold- Central Plant (193278)

Gentlemen:

        Koetter Fire Protection of Austin, LLC , has furnished materials and labor to the above-
named original contractor pertaining to the constmction project described above. We understand
that 3443 Zen Garden Limited Partnership. is the owner of the land and perhaps some of the
improvements and that Austin Viie, LLC is the owner of a leasehold estate and some or all of
the improvements at the described location. We further understand that the above-designated
original contractor is the original contractor. Please advise immediately if any of these
assumptions is incorrect.

       The principal amount of the account with the original contractor is three thousand, two
hundred fifty-nine and 50/100 Dollars($ 3,259.50 ).

       If this claim remains unpaid, you may be personally liable and your property (the
tenant's leasehold estate only) may be subjected to a lien unless you withhold payment from the
above-mentioned original contractor for the payment of the claim or unless the claim is
otherwise paid or settled.

       Enclosed you will find a copy of the invoice(s).

        The materials and labor consist of 15% labor less 10% retainage in progress of the fire
sprinkler system remodel .

        Demand for payment is hereby made pursuant to Section 53.083 of the Property Code of
the State of Texas. Our claim, ()r a part thereof, against Panache Development & Construction,
Inc. is past due according to terms.

         The purpose of this letter is to comply with the mechanics' and materialmen's lien
statutes.


                                                    Sincerely,


Enclosures


                                                                           co            Page 23
          20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
r'· .                    Declaration of Jason Ferguson Pg 24 of 107               Page 24




        cc: Panache Development & Construction, Inc.   CERTIFIED MAIL
            P 0 Box 26539                              RETURN RECEIPT REQUESTED
            Austin, Texas 78755                        7018 0680 0001 4391 6983
                                                             -·   -----.,~~---------




        cc: 3443 Zen Garden Limited Partnership        CERTIFIED MAIL
            3443 Ed Bluestein Blvd.                    RETURN RECEIPT REQUESTED
            Austin, Texas 78721-2902
                                                       7018 0680 0001 4391 6990




                                                                        co
                                                                                   Page 24
                   20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                                   Declaration of Jason Ferguson Pg 25 of 107
                                 ~r·-~                                                     Page 25
                                  . ' '11
                                     OF AL    .N, L.L.C.
           ~~Pl:§ oJtieJ:ZUI!l'i'f•, :Ie~i#{f§j[e1'J'!!'
         16069 CENTRAL COMMERCE DRIVE PFLUGERVILLE, TEXAS 78660-2005
                        (512) 251-7888 FAX (512) 251-7848                                                         DATE                      INVOICE#
                        ENGINEERED SYSTEMS •FIRE SUPPRESS/ON SYSTEMS
                           FIREAl.ARM SYSTEMS •FIRE EXTINGUISHERS
                                                                                                                  08/19/19                  272022
                              FIRE SPRINKLER SYSTEMS •SECURITY
                                          AFFILIATES IN
                    DALLAS *HOUSTON *LONGVIEW* SAN ANTONIO
                             LUBBOCK* CORPUS CHRISTI

        BILL TO:                                                                                 REM!TTO:
                                                                                  KOETTER FIRE PROTECTION OF AUSTIN, L.L.C.
            Panache Development & Construction, Inc.
                                                                                      16069 CENTRAL COMMERCE DRIVE
            P.O. Box 26539
                                                                                      PFLUGERVILLE, TEXAS 78660-2005
            Austin, TX 78755




                                                                       P.O. NU.MBER        .TERMS                            OUR ORDER NO.

                                                                      Central Plant       Due on Receipt                       193278

 QUANTITY                                       DESCRIPTION                                         .·.
                                                                                                          HATE
                                                                                                           ....
                                                                                                            ·
                                                                                                                ...
                                                                                                                '.·
                                                                                                                                           AMOUNT




                    PROJECT:
                    Eightfold Central Plant
                    3443 Ed Bluestein Blvd.
                    Austin, Texas 78721
                    Fire Sprinkler System Remodel
                    Labor                                                                                             3345.65                  3345.65
                    Retainage- Labor (10%)                                                                            -334.56                   -334.56
                                                                                                Invoice subtotal                               3011.09




                                                                                                                Sales tax                           248.41




                                                                 . , . .c;c-,-}f-,-:'·:'P~'.:r-,-,iA~t-,-
__ . _ _L_W_E_A_P_P_R_E_C_IA_T_E_Y_O_U_R_B_U_S_l_N_ES_S_!_ _--+.-,-,                                .                   :··--.-,-,--1::
                                                                                                                                    •
                                                                                                                                            3259.50

                                  THIS INVOICE PAYABLE IN UNITED STATES CURRENCY.
                                                                                                                                          Page 25
                                                          ORIGINAL INVOICE
  20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                 Declaration of Jason Ferguson Pg 26 of 107               Page 26




                      DATE: _ _D_ec_e_m_b_e_r_11~,_2_01_9_ _ __

Austin Viie, LLC                                   CERTIFIED MAIL
P 0 Box 26538                                      RETURN RECEIPT REQUESTED
Austin, Texas 78755-0538                           10 I~ Olo ~o COO\ '-1 oct \ {Jl1 '1 (/)

       Re:     Koetter Fire Protection of Austin, LLC. (Subcontractor)
               Panache Development & Construction, Inc. (Original Contractor)
               Austin Viie, LLC. (Lessee)
               Project location: 3443 Ed Bluestein Blvd. Austin, Texas 78721
               Known as: Eightfold- Central Plant (193278)

Gentlemen:

        Koetter Fire Protection of Austin, LLC , has furnished materials and labor to the above-
named original contractor pertaining to the construction project described above. We understand
that 3443 Zen Garden Limited Partnership. is the owner of the land and perhaps some of the
improvements and that Austin Viie, LLC is the owner of a leasehold estate and some or all of
the improvements at the described location. We further understand that the above-designated
original contractor is the original contractor. Please advise immediately if any of these
assumptions is incorrect.

       The principal amount of the account with the original contractor is three thousand, two
hundred fifty-nine and 49/100 Dollars($ 3,259.49 ).

        If this claim remains unpaid, you may be personally liable and your property (the
tenant's leasehold estate only) may be subjected to a lien unless you withhold payment from the
above-mentioned original contractor for the payment of the claim or unless the claim is
otherwise paid or settled.

       Enclosed you will find a copy of the invoice(s).

        The materials and labor consist of 15% labor less 10% retainage in progress of the fire
sprinkler system remodel .

        Demand for payment is hereby made pursuant to Section 53.083 of the Property Code of
the State of Texas. Our claim, or a part thereof, against Panache Development & Construction,
Inc. is past due according to terms.

         The purpose of this letter is to comply with the mechanics' and materialmen's lien
statutes.


                                                    Sincerely,


Enclosures

                                                                                             Page 26


                                                                        c
  20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                 Declaration of Jason Ferguson Pg 27 of 107               Page 27




cc: Panache Development & Construction, Inc.   CERTIFIED MAIL
    P 0 Box 26539                              RETURN RECEIPT REQUESTED
    Austin, Texas 78755                        '/Ol~ OlotS'O OCOI L-\CPll Locf8'3

cc: 3443 Zen Garden Limited Paiinership        CERTIFIED MAIL
    3443 Ed Bluestein Blvd.                    RETURN RECEIPT REQUESTED
    Austin, Texas 78721-2902                   1011   Ol;~O   oool 4?i1 \ (J.lqqe>




                                                                         c           Page 27
               20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                              Declaration of Jason Ferguson Pg 28 of 107               Page 28

                                   OFAu.,1/N1 L.L.C.                                                               l1111u 1.~·3}
       Ull!H{lll'l!l!Jll§jl 1'.Wii@Jm M 1j'li:1 :M!fil] I ;f#I Qj{e)j i #G!4 i M ~pp
     16069 CENTRAL COMMERCE DRIVE PFLUGERVILLE, TEXAS 78660-2005
                    (512)251-7888 FAX(512)251-7848                                                         DATE             INVOICE tt
                    ENGINEERED SYSTEMS• FIRE SUPPRESS/ON SYSTEMS                                           11/05/19         273041
                       FIREALARM SYSTEMS •FIRE EXTINGUISHERS
                          FIRE SPRINKLER SYSTEMS •SECURITY
                                         AFFILIATES IN
                DALLAS* HOUSTON *LONGVIEW* SAN ANTONIO
                        LUBBOCK* CORPUS CHRISTI

    BILL TO:
                                                                                                     REMIT TO:
           Panache Development & Construction, Inc.                                    KOETTER FIRE PROTECTION OF AUSTIN, LL.C.
           P.O. Box 26539                                                                  I 6069 CENTRAL COMMERCE DRIVE
           Austin, TX 78755                                                                 PFLUGERVILLE, TEXAS 78660-2005




                                                                      P.O. NUM8ER ·\.          TERMS

                                                                     Central Plant            Due on Receipt        193278

QUANTITY                                       .DESCRIPTION                                         . RATE .



                PROJECT:
                Eightfold Central Plant
                3443 Ed Bluestein Blvd.
                Austin, Texas 78721
                 Fire Sprinkler System Remodel
                 Labor                                                                                         3345.64         3345.64
                 Retainage - Labor (10%)                                                                       -334.56             -334.56
                                                                                                    Invoice subtotal               3011.08



                                                                                                          Sales tax                 248.41




                   WE APPRECIATE YOUR BUSINESS!                                                                              3259.49

                                 THIS INVOICE PAYABLE IN UNITED STATES CURRENCY.
                                                                                                                         Page 28
                                                         ORIGINAL INVOICE
      20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
"                    Declaration of Jason Ferguson Pg 29 of 107               Page 29




                           DATE: _ _D_e_ce_m_b_er_ll~,_20_1_9_ _ __

    Austin Viie, LLC                                    CERTIFIED MAIL
    P 0 Box 26538                                       RETURN RECEIPT REQUESTED
    Austin, Texas 78755-0538
                                                           7018 0680 0001 4391 7003

           Re:     Koetter Fire Protection of Austin, LLC. (Subcontractor)
                   Panache Development & Construction, Inc. (Original Contractor)
                   Austin Viie, LLC. (Lessee)
                   Project location: 3443 Ed Bluestein Blvd. Bldgs. H & J Austin, Texas 78721
                   Known as: Eightfold- Bldgs. H&J Core & Shell (193244)

    Gentlemen:

            Koetter Fire Protection of Austin, LLC , has :furnished materials and labor to the above-
    named original contractor pertaining to the construction project described above. We understand
    that 3443 Zen Garden Limited Partnership. is the owner of the land and perhaps some of the
    improvements and that Austin Viie, LLC is the owner of a leasehold estate and some or all of
    the improvements at the described location. We further understand that the above-designated
    original contractor is the original contractor. Please advise immediately if any of these
    assumptions is incorrect.

           The principal amount of the account with the original contractor is four thousand, three
    hundred ninety-four and 20/100 Dollars($ 4,394.20 ).

            If this claim remains unpaid, you may be personally liable and your property (the
    tenant's leasehold estate only) may be subjected to a lien unless you withhold payment from the
    above-mentioned original contractor for the payment of the claim or unless the claim is
    otherwise paid or settled.

            Enclosed you will find a copy of the invoice(s).

           The materials and labor consist of 10% labor Building H Floor 2, 10% labor Building H
    Floor 3 and 10% labor Building H Floor 4 less 10% retainage in progress of the fire sprinkler
    system.

            Demand for payment is hereby made pursuant to Section 53.083 of the Property Code of
    the State of Texas. Our claim, or a part thereof, against Panache Development & Construction,
    Inc. is past due according to terms.

             The purpose   Of this letter is to comply with the mechanics' and materialmen's lien
    statutes.


                                                         Sincerely,


    Enclosures
                                               C-~       Reimbursement                        Page 29
  20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                 Declaration of Jason Ferguson Pg 30 of 107               Page 30




cc: Panache Development & Construction, Inc.   CERTIFIED MAIL
    P 0 Box 26539                              RETURN RECEIPT REQUESTED
    Austin, Texas 78755                        7018 0680 0001 4391 7010
cc: 3443 Zen Garden Limited Partnership        CERTIFIED MAIL
    3443 Ed Bluestein Blvd.                    RETURN RECEIPT REQUESTED
    Austin, Texas 78721-2902
                                               7018 0680 0001 4391 7027




                                                                           Page 30
               20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                                  ~1
                             Wi['Declaration of Jason Ferguson Pg 31 of 107            Page 31
                             OF AL". 1N1 l.L.C.
         ~IQW33.!ltt•JmM'll•1:t•10jjli!Til~illlii#\'.03iit•Jrnd
     i 6069 CENTRAL COMMERCE DRIVE PFLUGERVILLE, TEXAS 78660-2005
                     (5i2) 25i-7888 FAX (5i2) 25i-7848                                                                        DATE             INVOICE#
                    ENGINEERED SYSTEMS •FIRE SUPPRESS/ON SYSTEMS                                                              09/20/19         272460
                       FIRE ALARM SYSTEMS• FIRE EXTINGUISHERS
                          FIRE SPRINKLER SYSTEMS • SECUR/7Y
                                        AFFILIATES IN

                DALLAS* HOUSTON *LONGVIEW* SAN ANTONIO
                        LUBBOCK* CORPUS CHRISTI

    BILL TO:                                                                                                REMIT TO:
                                                                                  KOETTEfl F!RE PFlOTr~CTlON OF AUSTIN, L.LC.
           Panache Development & Construction, Inc.
                                                                                      i 6069 CENTRAL COMMERCE DRIVE
           P.O. Box 26539
                                                                                       PFLUGERVILLE, TEXAS 78660-2005
           Austin, TX 78755




                                                                 /"

                                                                       P.O. NUMBER·._          TEf=lMS .·                                OUR ORDER NO.         '
                                                                                         ..

7fuk1putl            <We c:lfppiedafr <youi !BuiineH                  WWW Phase 2             Due on Receipt                             193244

QUANTITY                                      DE:SCRIPTION                                                      RATE                           AMOUNT          '
                                                                                                                                                               '

                PROJECT:
                Eightfold Building H 2-4 Core & Shell
                3443 Ed Bluestein Blvd.
                Austin, Texas 78721
                Adam Zarafshani I Troy Fellows
                Fire Sprinkler System
     1          Building H Floor 2 Labor                                                                                       1627.48             1627.48
     1          Buildin H Floor 3 Labor                                                                                         1627.48            1627.48
     1          Labor                                                                                                           1627.48            1627.48
     1          Retainage - Labor (10%)                                                                                         -488.24             -488.24
                                                                                                           Invoice subtotal                        4394.20




                                                                                                                          Sales tax                     0.00




                                                                                                  -.. ;   . ·.-.·" ..   " ;   .... ...
                  WE APPRECIATE YOUR BUSINESS!
                                                                                                                                  _




                                                                                                  ._ _ "f.QTAL
                                                                                                            .... ·.
                                                                                                                                                  4394.20

                               THIS INVOICE PAYABLE IN UNITED STATES CURRENCY.
                                                        ORIGINAL INVOICE                                                                      Page 31
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 32 of 107                 Page 32




                                                                           Page 32
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 33 of 107               Page 33




                                                                         Page 33
' '     20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                       Declaration of Jason Ferguson Pg 34 of 107               Page 34




                                DATE :_--=D--"-e..o.._;ce::.=m=b:....=.e;:;;_r=-:11::...i.,-=2..:::...0=-::19_ _

      Austin Viie, LLC                                                       CERTIFIED MAIL
      P 0 Box 26538                                                          RETURN RECEIPT REQUESTED
      Austin, Texas 78755-0538
                                                                             7018 0680 0001 4391 6884
                                                                   '---------                                 - - - - - ------


             Re:     Koetter Fire Protection of Austin, LLC. (Subcontractor)
                     Panache Development & Constrnction, Inc. (Original Contractor)
                     Austin Viie, LLC. (Lessee)
                     Project location: 3443 Ed Bluestein Blvd. Building F Austin, Texas 78721
                     Known as: Austin Viie - Work Well Win Fl TI (183172)

      Gentlemen:

              Koetter Fire Protection of Austin, LLC. , has furnished materials and labor to the above-
      named original contractor pertaining to the constrnction project described above. We understand
      that 3443 Zen Garden Limited Partnership. is the owner of the land and perhaps some of the
      improvements and that Austin Viie, LLC. is the owner of a leasehold estate and some or all of
      the improvements at the described location. We further understand that the above-designated
      original contractor is the original contractor. Please advise immediately if any of these
      assumptions is incorrect.

             The principal amount of the accolmt with the original contractor is four thousand, two
      hundred nine and 19/100 Dollars($ 4,209.19 ).

              If this claim remains unpaid, you may be personally liable and your property (the
      tenant's leasehold estate only) may be subjected to a lien unless you withhold payment from the
      above-mentioned original contractor for the payment of the claim or unless the claim is
      otherwise paid or settled.

             Enclosed you will find a copy of the invoice(s).

             The materials and labor consist of 40% labor Building F 1st Floor less 10% retainage in
      progress of the fire alarm system .

              Demand for payment is hereby made pursuant to Section 53 .083 of the Property Code of
      the State of Texas. Our claim, or a part thereof, against Panache Development & Constrnction,
      Inc. is past due according to terms.

               The purpose of this letter is to comply with the mechanics' and materialmen's lien
      statutes.


                                                                               Sincerely,


      Enclosures
                                                                                                                   oordinator

                                                                                                                       c        Page 34
'   .     20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                         Declaration of Jason Ferguson Pg 35 of 107               Page 35




        cc: Panache Development & Constrnction, Inc.   CERTIFIED MAIL
            P 0 Box 26539                              RETURN RECEIPT REQUESTED
            Austin, Texas 78755                        7018 0680 0001 4391 6891
        cc: 3443 Zen Garden Limited Partnership        CERTIFIED MAIL
            3443 Ed Bluestein Blvd.                    RETURN RECEIPT REQUESTED
            Austin, Texas 78721-2902
                                                         7018 0680 0001 4391 6907




                                                                                    Page 35
              20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                             Declaration of Jason Ferguson Pg 36 of 107               Page 36
                                  OF Al.J.., 11N1 L.L.C.
       autill!Ul1!Ul§~tel'i'l•1:{e18Jjflj]IT2Ji.IT{o}ii;.{iiid[@]~!fM
     16069 CENTRAL COMMERCE DRIVE PFLUGERVILLE, TEXAS 78660-2005
                    (5i2) 25i-7888 FAX (512) 251-7848
                    ENGINEERED SYSTEMS •FIRE SUPPRESSION SYSTEMS
                       FIRE ALARM SYSTE/WS •FIRE EXTINGUISHERS
                          FIRE SPRINKLER SYSTEMS •SECURITY
                                         AFFILIATES IN
                DALLAS* HOUSTON* LONGVIEW* SAN ANTONIO
                        LUBBOCK* CORPUS CHRISTI


    BILL lffit1ach.e Qevelqpment & Cohstruc:tion,            Inc:;.
                                                                                             REMlTTO:
           P.O. Box 26539                                                     KOETTER FlRE PRO'l"ECTlON OF AUSTIN, L.L.C.
           Austin, TX 78755                                                       i 6069 CENTRAL COMMERCE DRIVE
                                                                                  PFLUGERVILLE, TEXAS 78660-2005




QUANTITY                                     , DESCRIPTION                                     RATE               AMOUNT



                PROJECT:
                Eightfold Building F 1st Floor
                3443 Ed Bluestein Blvd.
                Austin, Texas 78721-2912
                WWW F1 Tl
                Troy Fellows
                Fire Alarm System
                Building F 1st Floor - Labor                                                          4320.44         4320.44
                Retain age - Labor ( 10%)                                                             -432.04             -432.04
                                                                                             Invoice subtotal         3888.40




                                                                                                   Sales tax               320.79




                                                                                                                   4209.19


                               THIS INVOICE PAYABLE IN UNITED STATES CURRENCY.
                                                                                                                Page 36
                                                           OAIGJNAL INVOICE
•,l
       •.
            20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
            )

                           Declaration of Jason Ferguson Pg 37 of 107               Page 37




                                  DATE :_-=-D-"-e-'-'ce'-=mc;;..;:b;__;:_e"'--r"'--'11"-.J. ,-=2..::.. .01"--'.9_ _

      Austin Viie, LLC                                                          CERTIFIED MAIL
      P 0 Box 26538                                                             RETURN RECEIPT REQUESTED
      Austin, Texas 78755-0538                                                   r-"\O\~ Olf>io 000\ l-\'39\          Loi<Ot.1
                Re:    Koetter Fire Protection of Austin, LLC. (Subcontractor)
                       Panache Development & Constrnction, Inc. (Original Contractor)
                       Austin Viie, LLC. (Lessee)
                       Project location: 3443 Ed Bluestein Blvd. Building F Austin, Texas 78721
                       Known as: Austin Viie - Work Well Win Fl TI (183172)

      Gentlemen:

              Koetter Fire Protection of Austin, LLC. , has furnished materials and labor to the above-
      named original contractor pertaining to the constrnction project described above. We understand
      that 3443 Zen Garden Limited Partnership. is the owner of the land and perhaps some of the
      improvements and that Austin Viie, LLC. is the owner of a leasehold estate and some or all of
      the improvements at the described location. We further understand that the above-designated
      original contractor is the original contractor. Please advise immediately if any of these
      assumptions is incorrect.

             The principal amount of the account with the original contractor is one thousand, fifty-
      two and 30/100 Dollars($ 1,052.30 ).

              If this claim remains unpaid, you may be personally liable and your property (the
      tenant's leasehold estate only) may be subjected to a lien unless you withhold payment from the
      above-mentioned original contractor for the payment of the claim or unless the claim is
      otherwise paid or settled.

                Enclosed you will find a copy of the invoice(s).

             The materials and labor consist of 10% labor Building F 1st Floor less 10% retainage in
      progress of the fire alarm system .

              Demand for payment is hereby made pursuant to Section 53 .083 of the Property Code of
      the State of Texas. Our claim, or a part thereof, against Panache Development & Constrnction,
      Inc. is past due according to terms.

               The purpose of this letter is to comply with the mechanics' and materialmen's lien
      statutes.


                                                                                  Sincerely,


      Enclosures

                                                                                                                         Page 37
      20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
       "             Declaration of Jason Ferguson Pg 38 of 107               Page 38
 '•




cc: Panache Development & Construction, Inc.   CERTIFIED MAIL
    P 0 Box 26539                              RETURN RECEIPT REQUESTED
    Austin, Texas 78755                        101"'6' OLO"iO 0001 1.-\"?:>G\ \ lJ>'tSC\\
cc: 3443 Zen Garden Limited Partnership        CERTIFIED MAIL
    3443 Ed Bluestein Blvd.                    RETURN RECEIPT REQUESTED
    Austin, Texas 78721-2902                   r-to\~ O\.D~O oCOl L-1 oC\\ uiqo1




                                                                          c                 Page 38
              20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                             r=~1;
                             Declaration of Jason Ferguson Pg 39 of 107               Page 39
                                  OF A1_,_, N, L.L.C.
                                               ;J §l;ITN d:{fl i!oJ~ RD
         ~j!UI:.; 3 •Ji vJifIT?J]'l'£1 :!o111Ji1W
     16069 CENTRAL COMMERCE DRIVE PFLUGERVILLE, TEXAS 78660-2005
                    (512) 251-7888 FAX (542) 251-7848                                               DATE             INVOICE#
                    ENGINEJ!RED SYSTEMS •FIRE SUPPRESS/ON SYSTEiWS
                       FIREALA.RM SYSTEMS •FIRE EXTINGUISHERS
                                                                                                    11/05/19         273043
                          FIRE SPRINKLER SYSTEMS •SECURITY
                                        AFFILIATES IN
                DALLAS* HOUSTON *LONGVIEW* SAN ANTONIO
                        LUBBOCK* CORPUS CHRISTI

    BILL TO:
                                                                                             REMlTTO:
                                                                             KOETTER FIRE PROTECTION OF AUSTlM, LLC.
           Panache Development & Construction, Inc.
                                                                                 i 6069 CENTRAL COMMERCE DRIVE
           P.O. Box 26539
                                                                                  PFLUGERVILLE, TEXAS 78660-2005
           Austin, TX 78755




                                                                                                                                            ."
                                                                  · P:O, NUMBER          TERMS              OUR ORDER Nci. ·

7~m 1feutl           <we c/!-pp"u1.iafr <you'C 23uilneii          WWW F1 Tl          Due on Receipt          183172
                                                                                                                               ,,--_   ..   ·-,,
QUANTITY                                      DESCRIPTION                           .·
                                                                                                 RATE               AMOUNT·
                                                                                                                                            '

                PROJECT:
                Eightfold Building F 1st Floor
                3443 Ed Bluestein Blvd.
                Austin, Texas 78721-2912
                WWW F1 Tl
                Troy Fellows
                Fire Alarm System
     1          Building F 1st Floor Labor                                                              1080.11         1080.11
     1          Retainage - Labor (10%)                                                                 -108.01             -108.01
                                                                                             Invoice subtotal               972.10




                                                                                                   Sales tax                  80.20




                  \/VE APPRECIATE YOUR BUSINESS!                                            .TOTAL.                   1052.30

                               THIS INVOICE PAYABLE IN UNITED STATES CURRENCY.
                                                        ORIGINAL INVOICE                                          Page 39
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 40 of 107
                                           ru                           Page 40
                                           Ir
                                           .:.r
                                           Ir
                                           .:T
                                          'JI
                                          'cO
                                           IT)

                                           ,.,
                                           CJ
                                           CJ
                                           CJ
                                           CJ
                                           CJ
                                           !"-
                                           CJ
                                           o-
                                           r"!
                                           CJ
                                           ('\..




                                                                        Page 40
  20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                 Declaration of Jason Ferguson Pg 41 of 107               Page 41




                      DATE: _ _D_ec_e_m_b_er_ll~,_20_1_9_ _ __

Austin Viie, LLC                                   CERTIFIED MAIL
P 0 Box 26538                                      RETURN RECEIPT REQUESTED
Austin, Texas 78755-0538
                                                    7018 0680 0001 4391 7041

       Re:     Koetter Fire Protection of Austin, LLC. (Subcontractor)
               Panache Development & Construction, Inc. (Original Contractor)
               Austin Viie, LLC. (Lessee)
               Project location: 3443 Ed Bluestein Blvd. Bldgs. H & J Austin, Texas 78721
               Known as: Austin Viie - Bldgs. H & J 1st Floor (193245)

Gentlemen:

        Koetter Fire Protection of Austin, LLC , has furnished materials and labor to the above-
named original contractor pertaining to the construction project described above. We understand
that 3443 Zen Garden Limited Partnership. is the owner of the land and perhaps some of the
improvements and that Austin Viie, LLC is the owner of a leasehold estate and some or all of
the improvements at the described location. We further tmderstand that the above-designated
original contractor is the original contractor. Please advise immediately if any of these
assumptions is incorrect.

       The principal amount of the account with the original contractor is fifty-seven thousand,
seven hundred forty-three and 64/100 Dollars($ 57,743.64 ).

        If this claim remains unpaid, you may be personally liable and your property (the
tenant's leasehold estate only) may be subjected to a lien unless you withhold payment from the
above-mentioned original contractor for the payment of the claim or unless the claim is
otherwise paid or settled.

       Enclosed you will find a copy of the invoice(s).

        The materials and labor consist of 20% labor Building H 1st Floor, 80% materials
Building J 1st Floor and 80% labor Building J 1st Floor less 10% retainage in progress of the fire
sprinkler system modification .

        Demand for payment is hereby made pursuant to Section 53.083 of the Property Code of
the State of Texas. Our claim, or a part thereof, against Panache Development & Construction,
Inc. is past due according to terms.

         The purpose of this letter is to comply with the mechanics' and materialmen's lien
statutes.


                                                    Sincerely,


Enclosures


                                                                                    co
                                                                          ainator          Page 41
       20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
-'                    Declaration of Jason Ferguson Pg 42 of 107               Page 42




     cc: Panache Development & Construction, Inc.   CERTIFIED MAIL
         P 0 Box 26539                              RETURN RECEIPT REQUESTED
         Austin, Texas 78755                        7018 0680 0001 4391 7058
                                                                       ------~-




     cc: 3443 Zen Garden Limited Partnership        CERTIFIED MAIL
         3443 Ed Bluestein Blvd.                    RETURN RECEIPT REQUESTED
         Austin, Texas 78721-2902
                                                _201~_q_680 _g_go1_ 4391 7065




                                                                            COPYPage 42
              20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                             Declaration of Jason Ferguson Pg 43 of 107
                                                                    --~
                                                                                      Page 43
                                                                          )
                                                       OFAu.ot!N, L.L.C.
         ~!      ll lli'iNl!Jllt:P:U:ll Ml ;mol'.lEifil!li_iil.,,..!'""';]..,.,¥11.,..,a,..,.tI!...,.fr,....,i,..,.,a'"""!J-..I   n     IM
                                                                                                                              ..,.t1...,x


     i 6069 CENTRAL COMMERCE DRIVE PFLUGERVILLE, TEXAS 78660-2005
                     (512) 25i-7888 FAX (512) 25i-7848                                                                                                                                                      DATE                          INVOICE#
                          ENGINEERED SYSTEMS •FIRE SUPPRESS/ON SYSTEMS                                                                                                                                      09/20/19                      272466
                             FIREALARM SYSTEMS• FIRE EXTINGUISHERS
                                FIRE SPRINKLER SYSTEMS• SECl/R/TY
                                                                  AFFILIATES IN
                 DALLAS *HOUSTON* LONGVIEW* SAN ANTONIO
                          LUBBOCK* CORPUS CHRISTI

    BILL.TO: .                                                                                                                                                                      REMIT TO:
                                                                                                                                                  KOETTER FlRE PROTECTION OF AUSTIN, LLC.
           Panache Development & Construction, Inc.
                                                                                                                                                      16069 CENTRAL COMMERCE DRIVE
           P.O. Box 26539
                                                                                                                                                      PFLUGERVILLE, TEXAS 78660-2005
           Austin, TX 78755




                                                                                                                      P,O. NUM13E.R.                ..             }.rEF!Ms···                                                     OUR ORDER f\JO.      '
                                                                                                                                                                                             '. :·~-:·



7~an41putl                  <we c:lffa(neclcde cyou't !Bu1ineH                                                       Core & Shell                                   Due on Receipt                                                 193245
                                                                                                                                            ',.               '     ;.,                                                '


                                                                                                                                                                                                                                                        '
QUANTITY                                                                  DESCRIPTION                                                               ,·.   '       _,,               'RATE'                                                AMOUNT




                 PROJECT:
                 Bldg H 1st Floor I Bldg J 1st Floor
                 3443 Ed Bluestein Blvd.
                 Austin, Texas 78721
                 Fire Sprinkler System Modification
     1            Building H 1st Floor Labor                                                                                                                                                                    2976.27                      2976.27
     1            Building J 1st Floor Materials                                                                                                                                                            40562.40                        40562.40
     1            Building J 1st Floor Labor                                                                                                                                                                15731.17                        15731.17
     1            Retalnage - Labor (10%)                                                                                                                                                                   -1870.74                         -1870.74
     1            Retalnage - Material (10%)                                                                                                                                                                -4056.24                         -4056.24
                                                                                                                                                                                  Invoice subtotal                                          53342.86




                                                                                                                                                                                                      Sales tax                               4400.78




                                                                                                                                                                               '····;·.;,        ... _; j   -   -•   -~.   '   •
                                                                                                                                                                                   • ; ~ 0 •••



                       WE APPRECIATE YOUR BUSINESS!                                                                                                                             rrotAL
                                                                                                                                                                                 ...
                                                                                                                                                                              · ... · "
                                                                                                                                                                                       -  ''     ''         :·'
                                                                                                                                                                                                                                         57743.64
                                                                                                                                                                          '


                                                  THIS INVOICE PAYABLE IN UNITED STATES CURRENCY.
                                                                                                                                                                                                                                        Page 43
                                                              ORIGINAL l!WOICE
                                                                                                                                                                                                                                                  y
  20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                 Declaration of Jason Ferguson Pg 44 of 107
                                                                                                               Page 44




                      DATE :_--'-"-D--"-e-"--'ce'-=m"'-"b'"-"e~rc:;.. ;11::..i. ,-=2-"'-0l:o..:;._
                                                                                                 9 _ __

Austin Viie, LLC                                                      CERTIFIED MAIL
P 0 Box 26538                                                         RETURN RECEIPT REQUESTED
Austin, Texas 78755-0538                                              1ot~ Oto'?So 0001 L.toGll riot...\\


       Re:     Koetter Fire Protection of Austin, LLC. (Subcontractor)
               Panache Development & Construction, Inc. (Original Contractor)
               Austin Viie, LLC. (Lessee)
               Project location: 3443 Ed Bluestein Blvd. Bldgs. H & J Austin, Texas 78721
               Known as: Austin Viie - Bldgs. H & J 1st Floor (193245)

Gentlemen:

        Koetter Fire Protection of Austin, LLC , has furnished materials and labor to the above-
named original contractor pertaining to the construction project described above. We understand
that 3443 Zen Garden Limited Partnership. is the owner of the land and perhaps some of the
improvements and that Austin Viie, LLC is the owner of a leasehold estate and some or all of
the improvements at the described location. We further understand that the above-designated
original contractor is the original contractor. Please advise immediately if any of these
assumptions is incorrect.

       The principal amount of the account with the original contractor is thirteen thousand,
seven hundred eleven and Ol/100 Dollars($ 13,711.01 ).

        If this claim remains unpaid, you may be personally liable and your property (the
tenant's leasehold estate only) may be subjected to a lien unless you withhold payment from the
above-mentioned original contractor for the payment of the claim or unless the claim is
otherwise paid or settled.

       Enclosed you will find a copy of the invoice(s).

       The materials and labor consist of 20% materials Building J 1st Floor and 20% labor
Building J 1st Floor less 10% retainage in progress of the fire sprinkler system modification.

        Demand for payment is hereby made pursuant to Section 53.083 of the Property Code of
the State of Texas. Our claim, or a part thereof, against Panache Development & Construction,
Inc. is past due according to terms.

         The purpose of this letter is to comply with the mechanics' and materialmen's lien
statutes.


                                                                       Sincerely, ·


Enclosures
                                                                                                               Page 44

                                                                                                          rn
  20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                 Declaration of Jason Ferguson Pg 45 of 107               Page 45




cc: Panache Development & Constrnction, Inc.     CERTIFIED MAIL
    P 0 Box 26539                                RETURN RECEIPT REQUESTED
    Austin, Texas 78755                        1
                                                101"6 Olo"B'O 000\ l.{3ql 110151)

cc: 3443 Zen Garden Limited Partnership        CERTIFIED MAIL
    3443 Ed Bluestein Blvd.                    RETURN RECEIPT REQUESTED
    Austin, Texas 78721-2902
                                               101~ OLO'BO ooo\ i.-J 3Cl I 10to5




                                                                        COPY        Page 45
                        20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                                                                                 ·-~

                                       Declaration
                                          ''1
                                          ';;;;J
                                                   of Jason Ferguson Pg 46 of 107               Page 46
                                                                    OF Av ... TIN, L.L.C.
                                                  ti [ii I;1 iii lJlle)J i *Mi [el~'"
                 ll'fjrn!'""~...,..(!,..,o],..,.,il~~,.,..!3-.-§l-..-1"""Ji-,.L•J ~H M'i'l';1 :IaI!Ji
             16069 CENTRAL COMMERCE DRIVE PFLUGERVILLE, TEXAS 78660-2005
                            (512) 251-7888 FAX (512) 251-7848                                                                                                       DATE                INVOICE#
                                       ENGINEERED SYSTEMS• FIRE SUPPRESS/ON SYSTEMS                                                                                 11/05/19            273038
                                          FIREALARM SYSTElWS •FIRE EXTINGUISHERS
                                             FIRE SPRINKLER SYSTEMS •SECURITY
                                                                               AFFILIATES IN
                               DALLAS* HOUSTON* LONGVIEW* SAN ANTONIO
                                       LUBBOCK* CORPUS CHRISTI

            BILL TO:
                                                                                                                                                              REMlTTO: ·
                 Panache Development & Construction, Inc.                                                                                     KOETTER FIRE PROTECTION OF AUSTIN, L.l..C.
                 P.O. Box 26539                                                                                                                     16069 CENTRAL COMMERCE DRIVE
                 Austin, TX 78755                                                                                                                   PFLUGERVILLE, TEXAS 78660-2005




                                                                                                                    P.O. Nl)MBER                '       TERMS                  _O(JR9RbE.FlNO.       ..   ~




     7~1fo.u/ <w.:: c:lfppi.::C!.lat.:: <youi !BuiinEii                                                         Building J 1st Floor                   Due on Receipt           193245

      QUANTITY                                                                        ·DESCRfFTION '
                                                                                                                  '·:·:;

                                                                                                                           ;,,
                                                                                                                                 .'::

                                                                                                                                    .'   ..                     RATE
                                                                                                                                                                       :

                                                                                                                                                                                       A.MouNr       ..       '
                                                                                                                                                                                                              '(




                               PROJECT:
                               Bldg H 1st Floor I Bldg J 1st Floor
                               3443 Ed Bluestein Blvd.
                               Austin, Texas 78721
                               Fire Sprinkler System Modification
             1                 Building J 1st Floor Materials                                                                                                       10140.60              10140.60
             1                 Building J 1st Floor Labor                                                                                                               3932.80                3932.80
             1                 Retainage - Material (10%)                                                                                                           -1014.06               -1014.06
             1                 Retainage - Labor (10%)                                                                                                                     -393.28             -393.28
                                                                                                                                                             Invoice subtotal              12666.06




                                                                                                                                                                   Sales tax                   1044.95




                                    WE APPRECIATE YOUR BUSINESS!                                                                                                                       1\3711.01
                                                                                                                                                             TOTAL·                                                /
'-

                                                               THIS INVOICE PAYABLE IN UNITED STATES CURRENCY.
                                                                                                                                                                                     Page 46
                                                                                                        ORIGINAL lNVO!CE
  20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                 Declaration of Jason Ferguson Pg 47 of 107               Page 47




                      DATE :_ _D--'-e-'-ce~m""'"'b'-"'e-'-r-"--'11"'-'-'-=2-"--01:;;_:;;9_ _ __

Austin Viie, LLC                                                 CERTIFIED MAIL
P 0 Box 26538                                                    RETURN RECEIPT REQUESTED
Austin, Texas 78755-0538
                                                              7018 0680 0001 4391 7072

       Re:     Koetter Fire Protection of Austin, LLC. (Subcontractor)
               Panache Development & Constrnction, Inc. (Original Contractor)
               Austin Viie, LLC. (Lessee)
               Project location: 3443 Ed Bluestein Blvd. Building F Austin, Texas 78721
               Known as: Austin Viie- Building F 2nd Floor (193246)

Gentlemen:

        Koetter Fire Protection of Austin, LLC , has furnished materials and labor to the above-
named original contractor pertaining to the constrnction project described above. We understand
that 3443 Zen Garden Limited Partnership. is the owner of the land and perhaps some of the
improvements and that Austin Viie, LLC is the owner of a leasehold estate and some or all of
the improvements at the described location. We further understand that the above-designated
original contractor is the original contractor. Please advise immediately if any of these
assumptions is incorrect.

       The principal amount of the account with the original contractor is four thousand, eight
hundred forty-one and 92/100 Dollars ($ 4,841.92 ).

        If this claim remains unpaid, you may be personally liable and your property (the
tenant's leasehold estate only) may be subjected to a lien unless you withhold payment from the
above-mentioned original contractor for the payment of the claim or unless the claim is
otherwise paid or settled.

       Enclosed you will find a copy of the invoice(s).

       The materials and labor consist of 50% labor Building F 2nd Floor less 10% retainage in
progress of the fire alarm system installation.

        Demand for payment is hereby made pursuant to Section 53.083 of the Property Code of
the State of Texas. Our claim, or a part thereof, against Panache Development & Constrnction,
Inc. is past due according to terms.

         The purpose of this letter is to comply with the mechanics' and materialmen's lien
statutes.


                                                                  Sincerely,


Enclosures
                                                                                             oordinator

                                                                                                     c    Page 47
          20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
_l, I
                         Declaration of Jason Ferguson Pg 48 of 107               Page 48




        cc: Panache Development & Constrnction, Inc.    CERTIFIED MAIL
            P 0 Box 26539                               RETURN RECEIPT REQUESTED
            Austin, Texas 78755                        7018 0680 0001 4391 7089
        cc: 3443 Zen Garden Limited Partnership         CERTIFIED MAIL
            3443 Ed Bluestein Blvd.                     RETURN RECEIPT REQUESTED
            Austin, Texas 78721-2902
                                                       7018 0680 0001 4391 7096




                                                                                   Page 48
        20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
       '~             ~{-~-;
                       Declaration of Jason Ferguson Pg 49;'-~,
                                                           of 107               Page 49

                                                      OF AG- .1N1 L.L.C.
                                                                    .....
                                                                     ,                           •>i. . ,d-.#t'""'"'il . ,.it.....i.....a;-w
             MPfil~·~3~.1--r£~eJ1~;~u...-:Mvw- :""'"to""1V,,_JiIDru"""-.-.-....'""'§1..,.;J.-;t....

         16069 CENTRAL COMMERCE DRIVE PFLUGERVILLE, TEXAS 78660-2005
                        (512) 251~7888 FAX (512) 251-7848                                                                                                                                       DATE                                    INVOICE#
                               ENGINEERED SYSTEMS• FIRE SUPPRESS/ON SYSTEMS                                                                                                                     11 /05/19                              273044
                                  FIREALARM SYSTEMS• FIRE EXTINGUISHERS
                                     FIRE SPRINKLER SYSTEMS• SECURITY
                                                              AFFILIATES IN
                        DALLAS *HOUSTON *LONGVIEW* SAN ANTONIO
                                 LUBBOCK  CORPUS CHRISTI     *
        BILL TO:
                                                                                                                                                                           REMIT TO:
               Panache Development & Construction, Inc.                                                                                        KOETTER FIRE PROT!ECTlON OF AUSTIN, L..LC.
               P.O. Box 26539                                                                                                                      i 6069 CENTRAL COMMERCE DRIVE
               Austin, TX 78755                                                                                                                           PFLUGERVILLE, TEXAS 78660-2005




                                                                                                 /
                                                                                                                                                                                      .....
                                                                                                      .••·· P.Q. NUMBER                                          : .TERMS ·                                                OUR ORDER           t-JO.      "
                                                                                                                                                      "                                         .,        -··   -~


                                                                                                 I/

    7~~/                         CVVe cl/ppiedate <youi !Bu:ilneii                                        WWW F2TI                                               Due on Receipt                                                   193246
                                                                                   .

                                                                    DESCRIPTION
                                                                                       '

                                                                                                                .•:
                                                                                                                                                 .·
                                                                                                                                                          ' ·.   •'   '.              :· - .·:;      ~-
                                                                                                                                                                                                                      ":               AM6uN'r
                                                                                                                                                                                                                                                          ·'\
.   QUANTITY                                                                                                                      "                                              HATE.'
                                                                                                                                                                                                                                                          '\




                        PROJECT:
                        Building F 2nd Floor Installation
                        3443 Ed Bluestein Blvd.
                        Austin, Texas 78721
                        WWW F2TI
                        Adam Zarafshani I Troy Fellows
                         Fire Alarm System Installation
         1               Building F 2nd Floor Labor                                                                                                                                                  5379.91                                5379.91
         1               Retainage - Labor ( 10%)                                                                                                                                                     -537.99                                  -537.99
                                                                                                                                                                           Invoice subtotal                                                 4841.92




                                                                                                                                                                                          Sales tax                                                0.00




                            WE APPRECIATE YOUR BUSINESS!
                                                                                                                                                                       ·.TOTAL
                                                                                                                                                                           ·,:   i,    ' .. ·   .·   ':~,-      '•·        .··:
                                                                                                                                                                                                                                           4841.92

                                                 THIS INVOICE PAYABLE IN UNITED STATES CURRENCY.
                                                                                                                                                                                                                                     Page 49
                                                                                ORIGINAL INVOICE
  20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                 Declaration of Jason Ferguson Pg 50 of 107               Page 50




                     DATE :_--=D--"'-e-"-'ce=m==b:....:::e=-r-"'-'ll::...i,-=2c.:::...0.:::..::19'------
Austin Viie, LLC                                                   CERTIFIED MAIL
P 0 Box 26538                                                      RETURN RECEIPT REQUESTED
Austin, Texas 78755-0538                                       7018 0680 0001 4391 7102

       Re:     Koetter Fire Protection of Austin, LLC. (Subcontractor)
               Panache Development & Construction, Inc. (Original Contractor)
               Austin Viie, LLC. (Lessee)
               Project location: 3443 Ed Bluestein Bldgs F(3-4) H(2-4) J(2-4) Austin, TX 78721
               Known as: Austin Viie-Bldgs F(3-4), H(2-4), J(2-4) (193247)

Gentlemen:

        Koetter Fire Protection of Austin, LLC , has furnished materials and labor to the above-
named original contractor pertaining to the construction project described above. We understand
that 3443 Zen Garden Limited Partnership. is the owner of the land and perhaps some of the
improvements and that Austin Viie, LLC is the owner of a leasehold estate and some or all of
the improvements at the described location. We further understand that the above-designated
original contractor is the original contractor. Please advise immediately if any of these
assumptions is incorrect.

       The principal amount of the account with the original contractor is two thousand, seven
hundred twenty-six and 81/100 Dollars($ 2,726.81 ).

        If this claim remains unpaid, you may be personally liable and your property (the
tenant's leasehold estate only) may be subjected to a lien unless you withhold payment from the
above-mentioned original contractor for the payment of the claim or unless the claim is
otherwise paid or settled.

       Enclosed you will find a copy of the invoice(s).

        The materials and labor consist of 35% labor Building F Floors 3-4 less 10% retainage
in progress of the fire alarm system installation .

        Demand for payment is hereby made pursuant to Section 53.083 of the Property Code of
the State of Texas. Our claim, or a part thereof, against Panache Development & Construction,
Inc. is past due according to terms.

        The purpose of this letter is to comply with the mechanics' and materialmen's lien
statutes,


                                                                     Sincerely,


Enclosures


                                                                                                           Page 50
  20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                 Declaration of Jason Ferguson Pg 51 of 107               Page 51




cc: Panache Development & Construction, Inc.   CERTIFIED MAIL
    P 0 Box 26539                              RETURN RECEIPT REQUESTED
    Austin, Texas 78755.                       7018 0680 0001 4391 7119
cc: 3443 Zen Garden Limited Pminership         CERTIFIED MAIL
    3443 Ed Bluestein Blvd.                    RETURN RECEIPT REQUESTED
    Austin, Texas 78721-2902
                                               7018 0680 0001 4391 7126




                                                                           Page 51
                  20-10410-hcm Doc#146-3    'lf.c, Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                                             Declaration of Jason Ferguson Pg 52 of 107             Page 52
                                          OFAu.:idN, L.L.C.
              liiiM i!§le1UJ n§ 3 DJj li•J!11Wl'.l'.I'!, :NVUl i 13 ¥1 uj{•)Jfi(Gj d[•] :ll'@ll'
          i 6069 CENTRAL COMMERCE DRIVE PFLUGERVILLE, TEXAS 78660-200S
                          (Si 2) 2Si-7888 FAX (Si 2) 2Si-7848                                                       DATE                   INVOICE#
                       ENGINEERED SYSTEMS• FIRE SUPPRESSION SYSTEMS
                          FIRE ALARM SYSTEMS• FIRE EXTINGUISHERS
                                                                                                                     11/05/19              273046
                             FIRE SPRINKLER SYSTElWS • SECURl7Y

                    DALLAS   *   HOUSTON
                                         AFFILIATES IN

                                         *                 *
                                          LONGVIEW SAN ANTONIO
                                 LUBBOCK* CORPUS CHRISTI


         BILL TO:
                                                                                                        REMIT nrO:
                                                                                    KOETTER FIRE PROTECTION OF AUSTIN, L.L.C.
              Panache Development & Construction, Inc.
                                                                                        16069 CENTRAL COMMERCE DRIVE
              P.O. Box 26539
                                                                                        PFLUGERVILLE, TEXAS 78660-2005
              Austin, TX 78755




                                                                  .   ·
                                                                          P.O. NUMBER     ' .. TERMS                               OUR.ORDER NO ....

                                                                          WWW PH2           Due on Receipt                          193247
                                                                                                            '·
.QUANTITY                                    . DE,SCRIPTION .                                            RATE                           . AMOUNT
    .•




                    PROJECT:
                    Bldgs F 3-4 WWW Phase 2
                    3443 Ed Bluestein Blvd.
                    Austin, Texas 78721
                    Adam Zarafshani I Troy Fellows
                    Fire Alarm System Installation
          1         Building F Floors 3-4 Labor                                                                           3029.79                 3029.79
          1         Retainage - Labor (10%)                                                                               -302.98                 -302.98
                                                                                                    Invoice subtotal                              2726.81




                                                                                                                 Sales tax                           0.00




                                                                                                                               .
                      WE APPRECIATE YOUR BUSINESS!                                               .- .           ~




                                                                                                 ··T··O,· T'AL.·.·
                                                                                                 ·.· ,. .   .        ,.,.
                                                                                                                    .'.    -

                                                                                                                                    .
                                                                                                                                   ..        2726.81

                                   THIS INVOICE PAYABLE IN UNITED STATES CURRENCY.
                                                         ORIGINAL INVOICE                                                               Page 52
     20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
                    Declaration of Jason Ferguson Pg 53 of 107                   Page 53




                      DATE: _ _D_e_ce_m_b_e_r_11~,_2_01_9_ _ __

Austin Viie, LLC                                   CERTIFIED MAIL
P 0 Box 26538                                      RETURN RECEIPT REQUESTED
Austin, Texas 78755-0538                            7018 0680 0001 4391 7034

       Re:     Koetter Fire Protection of Austin, LLC. (Subcontractor)
               Panache Development & Constrnction, Inc. (Original Contractor)
               Austin Viie, LLC. (Lessee)
               Project location: 3443 Ed Bluestein Bldgs F, Hand J 1st Floor Austin, TX 78721
               Known as: Austin Viie - Bldgs F, H, and J 1st Floor Renovation (193248)

Gentlemen:

        Koetter Fire Protection of Austin, LLC , has :furnished materials and labor to the above-
named original contractor pertaining to the constrnction project described above. We understand
that 3443 Zen Garden Limited Partnership. is the owner of the land and perhaps some of the
improvements and that Austin Viie, LLC is the owner of a leasehold estate and some or all of
the improvements at the described location. We further understand that the above-designated
original contractor is the original contractor. Please advise immediately if any of these
assumptions is incorrect.

       The principal amount of the account with the original contractor is one thousand, four
hundred twenty-three and 84/100 Dollars($ 1,423.84 ).

        If this claim remains unpaid, you may be personally liable and your property (the
tenant's leasehold estate only) may be subjected to a lien unless you withhold payment from the
above-mentioned original contractor for the payment of the claim or unless the claim is
otherwise paid or settled.

       Enclosed you will find a copy of the invoice(s).

       The materials and labor consist of 25% labor Building F 1st Floor less 10% retainage in
progress of the fire alarm system.

        Demand for payment is hereby made pursuant to Section 53.083 of the Property Code of
the State of Texas. Our claim, or a part thereof, against Panache Development & Constrnction,
Inc. is past due according to terms.

         The purpose of this letter is to comply with the mechanics' and materialmen's lien
statutes.


                                                    Sincerely,


Enclosures

                                                                                                Page 53


                                                                           co
                      20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20    14:33:56 Exhibit C -
                                    zr··~1
                                                                         ·'·'-.
                                     Declaration of Jason Ferguson Pg 54 of 107
                                                                                                                  _'--...

                                                                                                 Page 54
                                          OFAG~.lN1     l.l..C.
               Pf!!!!li:MJEJ3:'al:01mm1]!f!j:to1iliGW#il!Qi!&Jil§t9ffi!JIIR
            16069 CENTRAL COMMERCE DRIVE PFLUGERVILLE, TEXAS 78660-2005
                           (512) 251-7888 FAX (512) 251-7848                                                                                               DATE                           INVOICE#
                            J:NGINEERED SYSTEMS •FIRE Sl.IPPRESS/ON SYSTEMS                                                                                 11 /05/19                     273048
                               FIRE ALARM SYSTEMS •FIRE EXTINGUISHERS
                                  FIRE SPRINKLER SYSTEMS• SECURITY
                                               AFFILIATES IN
                        DALLAS* HOUSTON *LONGVIEW* SAN ANTONIO
                                LUBBOCK* CORPUS CHRISTI

           BILL TO:
                                                                                                                                        REMiT TO:
               Panache Development & Construction, Inc.
                                                                                                     KOETTEFI FIRE PROTECTION OF AUSTIN, L.L.C.
               P.O. Box 26539
                                                                                                         i 6069 CENTRAL COMMERCE DRIVE
               Austin, TX 78755                                                                          PFLUGERVILLE, TEXAS 78660-2005




                                                                              /    ..         .      .



                                                                              I/
                                                                                        P.O. NUMBER               .TERMS                                .                .QLJR .ORDER NO ..

    71ta~1p;a! <w.:: clfppi.::clafr <Jjoui !Builnc.ii                               WWW PH1                       Due on Receipt                                               193248
'   ..
                                                . .
                                                                         ,.
                                                                                         ,»
                                                                                              ....       .   ..             •"                                                                             ''\
·.·QUANTITY                                       .·•.DESQRIPTION .·                                                                          RATE .                                     AMOUNic

                                                                                                                                                                                                            '

                        PROJECT:
                        Bldgs F,H & J 1st Floor Renovation
                        3443 Ed Bluestein Blvd.
                        Austin, Texas 78721
                        Adam Zarafshani I Troy Fellows
                        Fire Alarm System
           1            Building F 1st Floor Labor                                                                                                            1461.47                        1461.47
           1            Retainage - Labor (10%)                                                                                                                -146.15                           -146.15
                                                                                                                                     Invoice subtotal                                        1315.32




                                                                                                                                                        Sales tax                                 108.52




                                                                                                                                              "
                                                                                                                                                                                   .
                          WE APPRECIATE YOUR BUSINESS!                                                                                                                                     1423.84
                                                                                                                                    TOTAL
                                                                                                                                 ·.: •, ~·J·· •   l: .. "·::'"-'   .;~   .   ,:,   .                             /


                                       THIS INVOICE PAYABLE IN UNITED STATES CURRENCY.
                                                                                                                                                                                       Page 54
                                                                  ORIGINAL INVOICE
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 55 of 107               Page 55




                                               r'l
                                               rr                                     'fi3, ~;o
                                               rn           $___               _        ____ __$.Q.,.0.(L_
                                               ;:r           xtra Services & Fees (check box, edd fee 'Ill QPP'lffj•t•)
                                                             0  Return Receipt Q1ardcopy)      $ -~-"-
                                               r-=l         0 Return Receipt (electronic)                 $ __iCLJ:jj)__              Postmark
                                               CJ           [J Certified Mall Restricted Delivery         $ --$.l},,.GU;1_
                                               Cl                                                                                       Here
                                               Cl            0    Adult Signature Required $ -->jH};.-Bf.i--
                                                             0    Adult Signature Rest~---
                                                   CJ Postage
                                                   ctl
                                               ...a                                                                              1. 2/1 '.S/201 9
                                                   CJ




                                                                               . ;~ "~;o
                                                     $                                          _ _ _ _$.Q ...
                                                     Extra Services & Fees (check box, add fee \j1·f.P
                                                                                                ,,i '~ :i
                                                      0 Return Receipt {hardcopy)        $
                                                                                                      1             •   ..

                                            r-=l         0 Return Receip\ (electronlo)                  $ ~':f-J}~:1--              Postmark
                                            Cl           0 Certified Mall Restricted Delivery           $ --'1>-IJ-,.!J1J..-          Here
                                            Cl           O Adult Signature Required                     $ -$-f.t-.ffE!---
                                            CJ           0 Adt1lt Signature Restricted Delivery %- - - - .-
                                            Cl       Po8la99------;;.~) !'..! n .,-.,i
                                                                                \..~ ...
                                            ctl $ - - - - - - - - .- - - - - - - - - - -
                                            ...a Total Postage and ~~8e q ~·
                                            Cl                                     ;il ..J11   , ...1
                                                        $                      -----
                                             ct)
                                             .-:I
                                                         Sent1o B:        ,    ~''        \..\.C
                                                         siieetiini'iii'k-~~i5aoJ~~-i----------L----------·---------- .... --------------
                                             Cl
                                             !"-          rO-StaT~n'l(
                                                         C;iji,
                                                                           2.J,.Q_~'.l . . . . --------------.. -----.. --------------------------.. --
                                                                   't'IP+4• ,.




                                            r"1                                                                                     Postmark
                                            Cl                                                                                        Here
                                            Cl
                                            Cl



                                                                                                                               12/13/20:1.9




                                                                                                                               Page 55
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 56 of 107               Page 56



                                         FERGUSON Ex. "B"
                                                                           Return




                                                                         Page 56
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 57 of 107               Page 57




                                                                         Page 57
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 58 of 107               Page 58




                                                                         Page 58
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 59 of 107               Page 59




                                                                         Page 59
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 60 of 107               Page 60




                                                                         Page 60
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 61 of 107               Page 61




                                                                         Page 61
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 62 of 107               Page 62




                                                                         Page 62
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 63 of 107               Page 63




                                                                         Page 63
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 64 of 107               Page 64




                                                                         Page 64
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 65 of 107               Page 65




                                                                         Page 65
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 66 of 107               Page 66




                                                                         Page 66
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 67 of 107               Page 67




                                                                         Page 67
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 68 of 107               Page 68




                                                                         Page 68
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 69 of 107               Page 69




                                                                         Page 69
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 70 of 107               Page 70




                                                                         Page 70
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 71 of 107               Page 71




                                                                         Page 71
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 72 of 107               Page 72




                                                                         Page 72
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 73 of 107               Page 73




                                                                         Page 73
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 74 of 107                Page 74




                                                                          Page 74
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 75 of 107               Page 75




                                                                         Page 75
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 76 of 107               Page 76




                                                                         Page 76
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 77 of 107               Page 77




                                                                         Page 77
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 78 of 107                Page 78




                                                                          Page 78
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 79 of 107               Page 79




                                                                         Page 79
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 80 of 107               Page 80




                                                                         Page 80
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 81 of 107               Page 81




                                                                         Page 81
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 82 of 107                Page 82




                                                                          Page 82
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 83 of 107               Page 83




                                                                         Page 83
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 84 of 107               Page 84




                                                                         Page 84
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 85 of 107               Page 85




                                                                         Page 85
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 86 of 107               Page 86




                                                                         Page 86
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 87 of 107               Page 87




                                                                         Page 87
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 88 of 107               Page 88




                                                                         Page 88
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 89 of 107               Page 89




                                                                         Page 89
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 90 of 107               Page 90




                                                                         Page 90
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 91 of 107               Page 91




                                                                         Page 91
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 92 of 107               Page 92




                                                                         Page 92
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 93 of 107               Page 93




                                                                         Page 93
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 94 of 107               Page 94




                                                                         Page 94
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 95 of 107               Page 95




                                                                         Page 95
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 96 of 107               Page 96




                                                                         Page 96
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 97 of 107               Page 97




                                                                         Page 97
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 98 of 107               Page 98




                                                                         Page 98
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 99 of 107               Page 99




                                                                         Page 99
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 100 of 107             Page 100




                                                                        Page 100
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 101 of 107             Page 101




                                                                        Page 101
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 102 of 107              Page 102




                                                                         Page 102
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 103 of 107             Page 103




                                                                         Page 103
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 104 of 107             Page 104




                                                                        Page 104
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 105 of 107             Page 105




                                                                        Page 105
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 106 of 107              Page 106




                                                                         Page 106
20-10410-hcm Doc#146-3 Filed 07/01/20 Entered 07/01/20 14:33:56 Exhibit C -
               Declaration of Jason Ferguson Pg 107 of 107             Page 107




                                                                         Page 107
